SHARP, Chief Judge.
The state agrees the trial court erred in assessing $205 in costs against Schroeder *1326without notice, and without making a finding, based on evidence that he has the ability to pay such costs. Accordingly, we quash the imposition of costs. Shipley v. State, 528 So.2d 902 (Fla.1988); Harriel v. State, 520 So.2d 271 (Fla.1988); Mays v. State, 519 So.2d 618 (Fla.1988). Upon remand, and after proper notice and hearing, the trial court may reconsider their imposition. White v. State, 539 So.2d 1190 (Fla. 5th DCA 1989).
Conviction and sentence AFFIRMED; Costs QUASHED; Case REMANDED.
COWART and GOSHORN, JJ., concur.